Citation Nr: 0622335	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  01-08 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for degenerative disc 
disease of the lumbar spine at L5-S1.

Entitlement to service connection for C6-7 radiculitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of March 2004 and January 
2006.  The matter was originally on appeal from a June 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran testified before the Board at Travel Board 
hearings in September 2003 and April 2006.  Transcripts of 
the hearings have been placed in the claims file.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  There is no medical nexus between a lumbar spine disorder 
and any incident in service.

3. There is no medical nexus between a cervical spine 
disorder and any incident in service.





CONCLUSIONS OF LAW

A low back disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2005).  

A cervical spine disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2005).  

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in March 2001, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of what evidence VA still needed from 
the veteran and what the veteran could do to help with his 
claim.  The RO also requested that the veteran send any 
additional evidence he believed was related to his claim.  

On remand, the Appeals Management Center (AMC) issued a 
letter, dated in March 2004, again notifying the veteran of 
VA's duties under the VCAA.  In that letter, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO notified the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  In accordance 
with the Board's remand directive of March 2004, the RO 
requested that the veteran submit information regarding any 
medical providers who provided treatment for the back and 
neck symptomatology before, during, and after service so that 
VA could attempt to obtain records from those providers on 
the veteran's behalf.  The RO specifically requested records 
of treatment from J.W., Physician Assistant, Certified (PA-C) 
in the month after the veteran's discharge.  The veteran 
never submitted these records, but the Board notes that 
service medical records show the veteran received treatment 
from J.W., PA-C in August and September 1998.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In correspondence dated in March 2006, the RO informed the 
veteran that if service connection is granted a disability 
rating and effective date will be assigned.  Regarding the 
timing of this notice, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot and the veteran has suffered no 
prejudice.   

Regarding timing of the notice, the RO issued the original 
VCAA notice after the rating decision denying service 
connection.  During the course of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) 
reaffirmed that the enhanced duty to notify provisions under 
the VCAA should be met prior to an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA; 
therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
case has been reconsidered on several occasions and notice 
was provided by the AMC prior to the most recent transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

Regarding the Board's duty to assist, the RO provided the 
veteran with a copy of the rating decision dated in June 
2000, a Statement of the Case (SOC) dated in October 2001, 
and Supplemental Statements of the Case (SSOCs) dated in 
October 2002, February 2003, and July 2005.  Together, these 
documents provided the veteran with notice as to the evidence 
needed to substantiate his claims and the reasons for the 
denials.  The SOC and SSOCs provided the veteran with notice 
of all of the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
The RO also obtained the veteran's service medical records 
and has attempted to obtain all private medical records that 
the veteran requested.  In response to the Board's remand 
directive that the RO request medical records from VAMC 
Detroit, Michigan, the RO sent two requests, dated in March 
2004 and December 2004.  In a response dated in March 2005, 
the VAMC notified the RO that no records for the veteran had 
been located at that facility.  In the SSOC, dated in July 
2005, the RO informed the veteran of the negative response.   

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Evidence

Pediatric treatment records submitted by the veteran, dated 
in June 1989 to December 1995, failed to show treatment for a 
back or neck injury.  

In the veteran's entrance examination report, dated in April 
1996, the spine was noted to be normal.  There were no 
findings of a spine disorder otherwise noted in the report.  

In a chronological record of medical care in the veteran's 
service medical records, dated in June 1997, a medical 
examiner reported that the veteran presented with complaints 
of lower back pain that had existed for five months.  The 
medical examiner stated that the veteran told her that he 
injured his back from lifting and that he had been treated in 
January by D.G., PA-C.  

In a chronological record of medical care, dated in September 
1997, a medical examiner reported that the veteran presented 
with complaints of lower back pain that had existed for seven 
months.  The medical examiner stated that the veteran told 
him that he injured his back while on kitchen patrol (KP).  
The medical examiner prescribed medications and stretching 
exercises.  

In a service medical treatment record, dated in November 
1997, a medical examiner reported that the veteran complained 
of lower back pain that had existed for ten months and that 
the injury had been caused during a field exercise while on 
KP duty.  The medical examiner reported that the veteran 
complained of increased pain associated with the lower back.  
The veteran was prescribed physical therapy and medications.  

In a treatment note, dated in August 1998, the medical 
examiner recorded that the veteran complained of neck pain 
and restricted movement that had existed for seven years but 
was aggravated again sometime in early 1997.  The medical 
examiner reported that the veteran recalled being in a motor 
vehicle accident while on duty after being picked up at a 
processing center.  The medical examiner wrote that the 
veteran stated that the driver of the truck in which the 
veteran was traveling hit the brakes and the veteran flew 
forward, hitting his head on the cab.

In service medical records, dated in August 1998 and 
September 1998, J.W., PA-C, noted that the veteran's pain had 
improved slightly from a previous visit and that the veteran 
denied weakness and numbness.  J.W. noted that x-rays were 
normal and his assessment was chronic neck and back pain.  

In a physical therapy consult note, dated in September 1998, 
the physical therapist noted that x-rays of the cervical 
spine were normal.  The therapist also noted that the veteran 
complained of intermittent neck pain that had existed for 7 
years with an increase in intensity over the past 12-18 
months.  The therapist noted a history of trauma to the head 
and neck 7 years earlier and a second injury in a motor 
vehicle accident in January 1997.  In a physical therapy 
note, dated in November 1998, the therapist noted that the 
veteran reported no improvement and that his symptoms had 
gotten worse.  The therapist referred the veteran to Dr. 
H.S., a Physical Medicine and Rehabilitation specialist.  

Service medical records showed that the veteran began 
receiving treatment for his lower back and neck pain from Dr. 
H.S. in December 1998.  In treatment notes, dated from 
December 1998 to March 1999, Dr. H.S. recorded the following 
history as reported by the veteran.  The veteran felt that 
his neck pains began in junior high when he landed on his 
head at a wrestling meet.  The veteran also stated his back 
pain began during that time.  In a treatment note, dated in 
January 1999, Dr. H.S. noted that the veteran reported that 
the back pain existed for two years.  Dr. H.S. noted that a 
magnetic resonance imaging (MRI) revealed a degenerative disc 
between L5 and S1.  Dr. H.S. also reported that motor and 
sensory nerve conduction studies were within normal limits.  
Dr. H.S. determined that the veteran had degenerative disc 
disease between L5-S1, and probable C7 type radiculitis in 
the left upper extremity.  

In a neurosurgery consult note, dated in March 1999, Dr. D.D. 
indicated that he performed a physical examination.  Dr. D.D. 
included the findings of the examination in the report.  Dr. 
D.D. concluded that there was no neurologic dysfunction, no 
evidence of spinal instability, and no indication for 
surgical intervention.  

In a report of a Physical Evaluation Board (PEB) Proceedings, 
dated in February 2000, it was noted that the veteran was 
found to be medically unfit to perform his duties as a 
soldier.  According to the report, the PEB determined that 
the veteran's neck and back injuries had neither incurred nor 
had been aggravated by military service.  The PEB determined 
that the impairment had increased only to the extent of its 
accepted normal and natural progress.  

J.W., PA-C, submitted a letter, dated in January 2001.  In 
the letter, J.W. stated that the veteran related to him that 
his lower back pain began after the in-service motor vehicle 
accident.  J.W. stated that it was possible that the 
veteran's back pain was exacerbated by physical activity and 
training.

According to a transcript of a hearing before a Decision 
Review Officer, dated in June 2001, the veteran testified to 
the following.  The veteran described the day he was picked 
up from the in-processing center by his gaining unit at Fort 
Bliss, Texas.  He recalled being in the back of a Humvee with 
another gentleman when the driver braked suddenly after 
driving fast down the road.  The veteran stated that he went 
head first towards the front of the cab.  The veteran denied 
seeking treatment until one week later while out on a field 
training exercise.  The veteran testified that the other 
soldier in the back of the vehicle had insomnia problems from 
that accident.  The veteran provided the name of this other 
soldier and claimed that he was discharged because of the 
insomnia problems from the accident.  The veteran testified 
that he was unable to get an appointment with a doctor after 
the accident until June 1997.  The veteran denied injuring 
his neck or back prior to service.  In response to an inquiry 
about the high school wrestling accident recorded in his 
service medical records, the veteran stated he was not sure 
if his memory was correct at that time.  
 
The veteran's father, D.L., testified that he knew of no 
injuries the veteran suffered in high school.  D.L. testified 
that before the veteran entered the service he was fine, and 
that upon discharge, he had problems with his back.  D.L. 
testified that he searched the veteran's pediatric medical 
records and was unable to locate any incident of the veteran 
being treated for a neck injury.  

In the veteran's VA Form 9, dated in October 2001, he stated 
that his pediatric medical records from 1989 to 1995, which 
included no treatment for a neck or back injury, were 
evidence that his conditions did not exist prior to service.

In a VA radiology report, dated in August 2002, Dr. J.S. 
stated that x-rays showed the cervical and lumbar spines to 
be normal. 

In a VA examination report, dated in August 2002, Dr. L.B. 
noted the following.  Ranges of motion in the back and neck 
were normal and there was no tenderness.  There were no 
muscle spasms in the back and peripheral pulses were good in 
all limbs.  Muscle strength was 5/5 in all but the left upper 
extremity, which was 4/5.  Reflexes were intact in all limbs.  
An MRI of the cervical spine of November 2001 was normal.  
Dr. L.B. stated that the claims file had been reviewed.  Dr. 
L.B.'s assessment was that the veteran had cervical and 
lumbar strains.  

Dr. L.B. rendered the opinion that due to the wrestling 
injury in 1991 or 1992 and that the service medical records 
failed to show evidence of significant re-injury of the spine 
in service, the symptoms the veteran experienced were due to 
the expected and natural progression of the condition.  Dr. 
L.B. concluded that it was not as likely as not that the 
spine condition was incurred or aggravated by military 
service.  

J.W., PA-C, submitted a letter dated in November 2002.  In 
that letter, J.W. stated that the veteran sustained an injury 
to his neck and back in service and had no previous history 
of back injury.  J.W. stated that it was possible that after 
the accident, the veteran's condition may have worsened as a 
result of his duties.

According to a Travel Board hearing transcript, dated in 
September 2003, the veteran provided the following testimony.  
The veteran testified that he received medical treatment at 
the True Medical Clinic in Fort Bliss the day after the 
accident in January 1997 and that a PA-C told him there were 
no problems.  The veteran testified that he began having 
problems one week later while doing heavy lifting on KP duty.  
The veteran testified that he was treated in the field by a 
PA-C who gave him medication.  The veteran testified that in 
October 1997, while in Saudi Arabia, x-rays revealed a 
misaligned vertebra in the lower back.  

Regarding the neck injury prior to service that is documented 
in service medical records, the veteran testified that he 
first thought there might have been a prior injury, but based 
on his pediatric records and his entrance examination report, 
there was no way the injury could have been preexisting.  The 
veteran testified that he never wrestled competitively in 
high school and that he only wrestled as required in physical 
education class.  

In a neurology consult note from VA Medical Center (VAMC) 
Oklahoma, City, dated in October 2003, Dr. W.A. noted that 
the veteran presented with headaches and neck pain that began 
in 1999 and 1997 respectively.  Dr. W.A. noted the veteran's 
history of a reported motor vehicle accident in 1997.  
Regarding the headaches, Dr. W.A. noted that the veteran 
complained that they were band-like and involved the right 
eye.  Dr. W.A. noted the following observations from a 
physical examination.  Cranial nerves were normal, sensation 
was decreased on the left side down from the neck.  Strength 
on the left side was also decreased: 4/5 on the left versus 
5/5 on the right.  Reflexes were 3+ all over.  

Dr. W.A. noted an indentation in the veteran's forehead, 
which was normal because the veteran had temporal muscle 
hypertrophy.  An electrocardiograph (EKG) was normal and Dr. 
W.A. ordered an MRI of the cervical spine.  In an addendum to 
the October 2003 consult note, dated in April 2004, Dr. W.A. 
stated that the MRI showed no abnormal findings in the 
cervical spine.   

In a VA radiology report, dated in April 2004, Dr. A.E. noted 
than an MRI of the lumbar spine revealed sclerosis 
posteriorly at the L5-S1 level related to facet joint 
arthropathy.  Dr. A.E. also noted minimal retrolisthesis of 
the L5 upon the S1 vertebra.  Dr. M.W. noted than an MRI of 
the cervical spine was normal.  

In a VA orthopedic examination report, dated in April 2004, 
with an addendum dated in May 2004, Dr. J.T. noted that he 
reviewed the claims file.  According to Dr. J.T.'s report, 
the patient stated that he did not recall telling medical 
providers in the Army about the wrestling accident.  Also, 
the patient stated that he began experiencing pain one week 
after the truck accident, but he did not recall any 
particular activity that might have precipitated the onset of 
his pain on that day.  Dr. J.T. also noted that the veteran 
stated that he began having symptoms of numbness and tingling 
that began around March 1999.  Dr. J.T. also stated that he 
informed the veteran that according to the claims file, a 
nerve conduction velocity examination had been conducted in 
January 1999 and showed no abnormal findings.  

Dr. J.T. noted the following on physical examination.  The 
veteran had full range of motion in the neck with no apparent 
discomfort.  The veteran had some subjective discomfort upon 
bending his back.  Dr. J.T. concluded that the veteran had 
normal range of motion in his neck and lumbar spine.  The 
veteran had slight weakness in the left extremities.  Right 
knee jerk reflex was markedly increased and Babinski sign was 
absent bilaterally. 

Dr. J.T. concluded that the neck and lower back pain were due 
to chronic strains that were not due to or aggravated by 
military service.  In the addendum, Dr. L.B., a neurologist, 
cited four reasons that she and Dr. J.T. concluded the 
veteran's medical conditions were not service related.  
First, the veteran did not seek medical attention for the 
alleged injury in a motor vehicle accident in January 1997.  
Second, the alleged accident was not documented in service 
medical records.  Third, all ancillary and imaging tests done 
in service were negative.  Fourth, the patient currently had 
normal neurological and orthopedic examinations.

In a VA neurology examination report, dated in April 2004, 
Dr. L.B. indicated that she reviewed the veteran's claims 
file.  Dr. L.B. reported that the veteran complained of neck 
and back pain accompanied by numbness and tingling.  
According to the doctor's report, the veteran also complained 
of headaches that radiated from his neck and formed a band-
like pattern around his temporal lobe and frontal area.  Then 
the pain radiated to his right eye.  Dr. L.B. conducted a 
physical examination and noted the following findings in the 
report.  Muscle strength was normal in all extremities.  Deep 
tendon reflexes were 2+ in the upper and lower extremities.  
At the right knee jerk, the veteran gave what Dr. L.B. called 
a "very exaggerated" response which, according to Dr. L.B., 
was obviously embellished.  Sensory examination was intact to 
all modalities in the upper and lower extremities.  The 
veteran had extensive range of motion in the neck and lumbar 
spine with no objective evidence of painful motion, spasm, 
weakness, or tenderness.  The veteran was able to stand on 
one leg and then the other without difficulty and his gait 
was normal.  

Dr. L.B. rendered the following opinion.  The veteran did 
have some spine pain while in service, however, there were 
inconsistencies in the service medical records and the 
patient's reported history.  The veteran did not seek medical 
attention at the time of the accident, and therefore there is 
no documentation of the injury or accident at the time.  If 
the injury was of such severity to cause problems 7 years 
later, he would have sought medical attention at the time of 
the injury.  The negative findings in the service medical 
records cast doubt on whether there was a significant injury 
or spinal condition.  The current findings are not consistent 
with a severe or significant medical condition.  It is not at 
least as likely as not that the cervical and lumbar strain 
and resultant muscle contraction headaches are due to an 
injury in the service or were aggravated by an injury or 
activities in service.  

According to a Travel Board hearing transcript, dated in 
April 2006, the veteran provided the following testimony.  
The veteran described the motor vehicle accident of January 
1997 and testified that because the accident was so 
traumatic, everything that happened in the days after it 
eluded him.  The veteran could not recall whether he was 
taken to the hospital.

The veteran recalled experiencing a sharp, stinging pain in 
his spine while performing KP duty approximately seven to ten 
days after the accident.  The veteran also recalled 
experiencing paralysis spells between February 1998 and 
December 1998.  The veteran testified that because of his 
symptoms, he can no longer work out as he used to.

The veteran testified that while in service, Dr. H.S. told 
him he would probably need surgery sometime in the future, 
but that it was not a good idea at that time because of his 
young age.  Regarding the wrestling accident referenced in 
his medical records, the veteran stated that he thought he 
might have had an injury there, but because his pediatric 
records failed to show such an injury, that maybe his memory 
was not that good.   

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-03.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2005).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Analysis

The claim must be denied, first and foremost, because the 
medical evidence fails to show a nexus between the current 
disability and an in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Both of the VA examiners 
based their conclusions that the veteran's current neck and 
back pain was not due to service on a review of the service 
medical records and a complete physical examination.  Both VA 
examiners also provided detailed examination reports 
reflecting the rationale for their findings and conclusions.  
The Board finds these examination reports and the opinions 
reflected in them to be highly probative.  The Board has 
considered the professional opinion of J.W., PA-C, but has 
determined that it is outweighed by the other medical 
opinions.  J.W.'s opinion was based primarily on the history 
as provided by the veteran, and not a thorough review of the 
claims file.  Additionally, J.W. only stated that it was 
possible the veteran's duties in service worsened his 
condition.  

Second, the Board does not find the evidence of an in-service 
injury to be particularly compelling.  Regarding the alleged 
motor vehicle accident in January 1997, the veteran's 
testimony of September 2003 that he received treatment the 
day after the accident is inconsistent with the service 
medical records that do not show such treatment.  This 
testimony is also inconsistent with what he said at the 
hearing before the DRO where he testified that he received no 
treatment until one week after the accident.  Finally, 
because of Dr. L.B.'s opinion that an injury resulting in 
pain 7 years later would certainly have required medical 
attention at the time of the injury, and the lack of evidence 
that such a motor vehicle accident actually occurred, the 
Board is unwilling to find that this alleged accident caused 
any present disability.  

Regarding the veteran's contention that he injured himself on 
KP duty, the Board recognizes that the veteran's service 
medical records reflect treatment for such an injury, but 
notes inconsistencies between the veteran's recollection of 
treatment and what the record shows.  For example, the 
veteran's testimony that he hurt his back while lifting 
something heavy on KP duty one week after the motor vehicle 
accident is inconsistent with his statement to Dr. J.T. that 
he did not recall any particular aggravating factors after 
the accident.  Also, the first record of treatment is dated 5 
months after he reportedly injured himself.   

Even if the Board were to find that the veteran injured his 
back and neck during service, the evidence shows that the 
veteran's disorder preexisted service and was not aggravated 
by service.  The Board finds the in-service treatment records 
that documented the veteran's recollection of a wrestling 
accident to which he attributed the origin of his pain to be 
sufficient evidence that the disorder existed prior to 
service.  38 C.F.R. § 3.304(b) (2005).  

The evidence also fails to show that the preexisting disorder 
was aggravated in service.  The medical experts stated their 
opinions that the veteran's symptoms are due to the natural 
progress of the disorder.  The Board finds that these 
opinions constitute specific findings that any increase in 
the disability was due to the natural progress of the 
disease.  38 C.F.R. § 3.306(a) (2005). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine at L5-S1 is denied.

Entitlement to service connection for C6-7 radiculitis is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


